RE: REQUEST FOR AN INFORMAL CLARIFICATION OF A.G. OPINION 88-113
THIS LETTER COMES IN RESPONSE TO YOUR REQUEST FOR A CLARIFICATION OF A.G. OPINION 88-113, WHEREIN THE ATTORNEY GENERAL HENRY WAS ASKED:
    1. IS AN AGENCY OF THE STATE OF OKLAHOMA REQUIRED TO PAY COURT REPORTER FEES FOR THE TRANSCRIPTION OF A RECORD?
    2. MAY AN AGENCY OF THE STATE OF OKLAHOMA OBTAIN A COPY OF THE RECORD ON APPEAL WITHOUT COST?
  AS WAS STATED IN A.G. OPINION 88-113, TITLE 20 Ohio St. 106.4(B) (1981) PROVIDES IN PERTINENT PART:
  "UPON REQUEST OF EITHER PARTY IN A CIVIL OR CRIMINAL CASE THE REPORTER SHALL TRANSCRIBE THE PROCEEDINGS. . . . THE FEES FOR MAKING THE TRANSCRIPTION SHALL BE PAID IN THE FIRST INSTANCE BY THE PARTY REQUESTING THE TRANSCRIPT AND SHALL BE TAXED AS COSTS IN THE SUIT."
YOU HAVE ASKED ESSENTIALLY:
  "MUST THE OFFICE OF PUBLIC AFFAIRS PAY THE TRANSCRIPTION COST WHEN A PROTESTOR SEEKS TO APPEAL AN ADMINISTRATIVE ORDER TO THE DISTRICT COURT?"
AS STATED PREVIOUSLY, 20 Ohio St. 106.4 (1981) CLEARLY SETS FORTH WHO MUST BEAR THE COST ASSOCIATED WITH THE RECEIPT OF A TRANSCRIPT IN A CIVIL PROCEEDING. OPINION 88-113 DEALT WITH WHETHER OR NOT THE STATE OF OKLAHOMA OR ANY OF ITS AGENCIES WAS REQUIRED TO PAY TRANSCRIPTION FEES, WHICH THE OPINION CLEARLY STATED THAT THE ANSWER WAS YES, IF OF COURSE THE STATE WAS THE PARTY REQUESTING THE TRANSCRIPT.
THEREFORE, IN ANSWER TO YOUR REQUEST, THE OFFICE OF PUBLIC AFFAIRS NEED NOT BEAR THE COST OF A TRANSCRIPT UNLESS IT IS THE PARTY REQUESTING THE TRANSCRIPT. IF I MAY BE OF ANY FURTHER SERVICE, PLEASE FEEL FREE TO CONTACT ME.
(TAMMY M. THOMPSON)